      Case 2:21-cr-00401 Document 20 Filed on 06/17/21 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 17, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § CRIMINAL ACTION NO. 2:21-CR-401-1
                                              §
ERIKA ALIYAH ESTRADA                          §
                                              §
       Defendant.                             §


        MEMORANDUM OPINION AND ORDER REINSTATING BOND

       A show cause hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f) and 18 U.S.C. § 3148. Defendant was previously granted a bond after a

detention hearing was held on April 27, 2021. A petition for action on pretrial release was

filed on May 19, 2021 with the Court alleging that Defendant violated condition 7(m) of

her bond conditions ordering that Defendant not use or unlawfully possess a narcotic drug

or other controlled substance defined in 21 U.S.C. Section 802, unless prescribed by a

licensed medical practitioner. The specific allegations are listed in the petition. (D.E. 17).

The Defendant did not contest the allegation at today’s hearing.

       The Court FINDS in this case that there is clear and convincing evidence that the

Defendant has violated the condition of release. The Court further FINDS that Defendant

is likely to abide by the conditions or combination of conditions of release and should be

re-released on bond.



1/2
      Case 2:21-cr-00401 Document 20 Filed on 06/17/21 in TXSD Page 2 of 2




       The Court imposes the following modifications to Defendant Estrada’s bond

requirements:

       (1) Defendant will be required to have a third-party custodian that is approved by
           U.S. Probation prior to her release;
       (2) Defendant’s residence must be approved by U.S. Probation prior to her release;
       (3) Defendant will be required to attend inpatient or outpatient substance abuse
           treatment as directed by U.S. Probation;
       (4) Home Detention. Defendant is restricted to her residence at all times except for
           employment, education, religious services, medical/substance abuse/mental
           heath treatment, attorney visits, court appearances, court-ordered obligations, or
           other activities approved in advance by the U.S. Probation Office; and
       (5) Submit to location monitoring (RF or GPS) as directed by the U.S. Probation
           Office. Defendant must pay some or all of the costs of the monitoring based on
           her ability to pay as determined by U.S. Probation.


       All other conditions of bond remain the same.



       ORDERED on June 17, 2021.



                                                  ____________________________
                                                  Julie K. Hampton
                                                  United States Magistrate Judge




2/2
